Appeal from an order of the Supreme Court at Special Term, entered Hovember 18, 1946, in Hew York County, which denied a motion by defendant for leave to renew and to open up and vacate defendant’s default and have his answer reinstated.

Per Curiam.

The Special Term properly denied defendant’s motion for leave to renew an application to open a default of defendant and to reinstate his answer.
Upon the accounting which defendant must now render, he will be required to set forth all receipts of compensation during the term of the partnership and to account for whatever moneys he has otherwise received in the course of that relationship. He will likewise be afforded ample opportunity of showing what disbursements and distributions were made for which he is entitled to receive credit. By final decree the court will thereafter adjust the affairs of the partnership and of the parties.
The order should be affirmed, with $20 costs and disbursements.
Martin, P. J., Glennon, Cohn, Callahan and Peck, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements. [See post, p. 916.]